Dismissed and Memorandum Opinion filed July 9, 2019.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-18-00598-CV

            LANCE LARRY CHAPMAN-BOARDMAN, Appellant

                                        V.
             ERICA MARIA CHAPMAN-BOARDMAN, Appellee

                      On Appeal from the County Court No. 3
                             Galveston County, Texas
                        Trial Court Cause No. 18-FD-0431

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 15, 2018. The clerk’s record
was filed September 12, 2018. The reporter’s record was filed September 6, 2018.
No brief was filed.

      On February 21, 2019, this court issued an order stating that unless appellant
filed a brief on or before March 15, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant did not file a brief but filed a motion to abate the appeal for
additional findings of fact and conclusions of law. Appellant’s motion was denied
April 11, 2019. Appellant filed a motion for reconsideration of this court’s ruling,
and the court denied that motion on June 4, 2019. Appellant still has filed no brief
pursuant to this court’s order. Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2